      Case 4:21-cv-00381-BRW Document 2 Filed 05/10/21 Page 1 of 8



                                                                                      FILED
                                                                                SALINE COUN1Y
                                                                                CIRCUIT CLERK

                                                                            D21 APR -5 PM 2= I 0
             IN THE CIRCUIT COURT 01' SALINE COUNTY, ~ A S   ~
                                'Z DIVISION            . --------

NED CAUBFIEL

T.                              No.lp;C.,v- i 1-'l~I -2.
COVENANT TRANSPORT, INC. and
EYOBEL ABllAHA                                                                DEFENDANTS

                                        COMPLAINT

                                         lntroduedon
       1.     This case arises from a wreck caused by Byobel Abraha, who was acting aa an

agent or employee of Covenant Transport, Inc., while operating a tractor-crailer on February 10,

2021, on mghway 167 North. in Grant County, Arkansas, making deliveries to Dollar Oenera1

stmes. Abraha's negligent acts described herein forced a pickup truck driven by Ned Caufflel off

the highway. 1be pickup truck rolled and crashed, injuring Ned and his passenger. Abraha left

the acme of the wr=k, was located by police later that day, and acknowledged being aware of

the wreck.



       2.      Ned Cauffiel ("Ned") is a citi.7.en of Arkansas and was a resident of Saline

County, Arkansas, at the time of the wreck.

       3.      Covenant Transpon, Inc. (''Covenant") is a corporation organized by Tennouce

with its principal plac:e of business in Tennessee. Per the records of the Arkansas Secretary of

State, tbia defendant may be served with process as shown below:

                                     Covenant Transport. Inc.
                                     c/o Corporation Service Company
                                     300 Spring Building, Suite 900
                                                                                        EXHIBIT

                                                1
                                                                                  I
      Case 4:21-cv-00381-BRW Document 2 Filed 05/10/21 Page 2 of 8




                                      300 S. Sprlng Street
                                      Uttle Rock, AR 72201

       4.       Byobel Abraba ("Abraha") is a cltlzen of Texas and wu a resident of Texu at the

time of the wreck. Per his driver/witnesa statement provided to the Amnsu State Poli~ this

defmdant may ho served with process at his residenc:e shown below:

                                      Byobel Abraha
                                      4701 Creekview Lane
                                      Balch Springs, TX 75120

                                      Jurlldietlon & Venue
       5.       Iuriadlcdon ts proper under Ark. Code Ann. § 16-13-201(a) and the Arkansas

Conatibltion,-Amendmeat SO, f 6(A), each of which state that circuit courts shall have original

jurisdiction of all justiciable mattets not otherwise usigned pursuant to the Arkansas

Conatibltion. This ia a justiciable   matter   not otherwise assigned punuant to the Arkansas

Constitution.

       6.       Venue is proper in Saline County under Ark. Code Ann.      I   16-60-101(aX3XA)

because the plaintiff resided in Saline County at the time of the event or omission giving rlae to

the cause of action.

                                               Fam
       7.       On February 10, 2021, on 1-Dpway 167 North, near a Dollar General store in

Grant County, Arkansas, Abraha was driving a tractor-trailer and acting within the course and

scope of bis agency or employment with Covenant. making deliveries to Dollar General storea.

        8.      Abraba attempted to make a u-tum in the tractor-trailer from the east shoulder of

the highway to travel south.

        9. .    Before doing so, Abraha failed loot out for oncoming traffic and recognize that

Nod was traveling north on the highway in a Ford pickup truck with a pauenaer.


                                                  2
       Case 4:21-cv-00381-BRW Document 2 Filed 05/10/21 Page 3 of 8




       10.     Abraba drove bis tractor-tniler acrosa all four lanes of the lqhway, blocking

travel on tbehlabway.

       11.     Abraba forced Ned's pickup tmck off the highway.

       12.     Ned'i pickup truck rolled and cruhed.

       13.     Ned and bis passenger exited the pickup truck and were Injured.

       14.     Abraba left the scene of the wreck.

       15.     The investigating state trooper iuued a BOLO        r,,e on the lookout") by radio
transmilllon for Abraha's tractor-trailer.

       16.     The Sheridan Police Department located Abraha and his tractor-trailer at a Dollar

General store in Sheridan, aouth of the wreck location, later that day.

       17.     The investigating state trooper obtained a drlver/witn~ statemeut from Abraba,

who acknowledged being at the wreck scene and being aware of the wreck.

        18.    A witness to the wreck, B. Anne Cameron, complet.ed a driver/witness statement

for the Arkansu State Police and wn>tlq

               I was traveling down 167 from Sheridan headed towards Little Rock.
       1beae was a white pickup truck. about 3 car 1eogtba in front of me. At the Dollar
       Oencira1 (right dde of road) an 18-wbeeler (with Dollar Oenera1 emblems on it)
       palls out covering all 4 lane, of highway. White pickup starts braking and the
       swerves to the right to miss the back of the 18 wheeler. Truck goes down in ditch
       (lack of better WOid), jumps back up onto highway and starts flipping over. TIUck
       landed right side up and both people (a man and a young boy) come out of
       window (man). The youn1 boy falls to the ground and remains until help comes.
       1be 18 wheeler stopped on left hand side of road. 'lbcn left or sometbina. I never
       seen the 18 wheeler after thaL
        19.    The below photo shows Ned's pickup truck after the wreck:




                                                  3
Case 4:21-cv-00381-BRW Document 2 Filed 05/10/21 Page 4 of 8




                     Coant One:    NecUaence of Abraha
20.   All allegations herein are incorporated in this count

21.   Abraba acted negligently in the following particulars:

      (a)    Entering and blocking all lanes of the highway with his tractor-trailer,
             causing the wreck.

      (b)    Driving or operating a vehicle in such a careless manner as to evidence a
             failure to keep a proper lookout for other traffic, vehicular or otherwise, or
             in such a manner as to evidence a failure to maintain proper control on the
             public thoroughfares or private property in the State of Arkansas, In
             violation of Alt. Code Ann.§ 27-51-104(1). See also AMI 901(A).

      (c)    Making improper or unsafe lane changes on public roadways, in violadon
             of Ark. Code Ann. I 27-51-104(bX1).

      (d)   . Operating a vehicle in such a manner which would cause a failure to
              maintain control, in violation of Atk. Code Ann.§ 27-51-104(b)(6).

      (e)     Operating a vehicle in any manner when the driver is inattentive and such
              inattention is not reasonable and prudent in maintaining vehicular control,
              in violation of Ark. Code Ann. t 27-Sl-104(b)(8).


                                        4
       Case 4:21-cv-00381-BRW Document 2 Filed 05/10/21 Page 5 of 8




              (f)     Violating statutes, orrffnances, or ~ D D S govemina driving, including
                      wfthoot Umitadon tholO cited berem, applicable the Federal Motor Carri.-
                      Safety Replatlons, and llfely rulm 111d replatlons adoplecl by the
                      Arkansu Stale lfJahway Commluion. S. AMI 903.
               Cs)    Lc,aviilg the accme-of an" a:cideot ,awdng In Injury, mviolation of Arlt.
                      Code Ann.127-53-101.

               (h)    Otberwlse failing to act u a reasonably anfu1 person under the
                      cln:umstances.                                        .

       22.     Abraba's negligent aca and omiaiou were a cause of the wreck and all damqes
arising therefrom.

                Count Two: Vkmloul l,lahfflty GtCo,mumtTnmport, Jae.

       23.     All allaptions haeln arc hu:orporated in this count.

       24.     Alnba acmd within the ooone and       ICOpe   of bis employment or apncy with

Ccmmant at the time of the Wld.

       25.     Covenant 18 therefore vicariously liable for Abraba's negligent          actl and

omlnfom.

       26.     Covenant 18 also vicariously liable for the negUaent acts and omiuions all other

agents or employDes of Covenant. If any, wh01e conduct contribaled to cause the wreck.

                Cont Tbne: Dlnd ~ GtCoYlllllnt Trllmpmt, Inc.

        27.    All alleptions herein me hu:orporated in this count.
        28.    In addition to belng vicariously liable for the ICII and omiasionl of its apnta and

employees, CcMmant ii dtrectly liable for its own acts and omilliODI.

        29.    The tractor-trailer driven by Abraha wu a commelCia1 meter wbicle enpged tn

lntentate comnacc UDder tho deftnitiODI of "cmmneicial motor vehicle" found in the Pedetal

Motor Carrier Safety Replatlons ("PMVSRsj at lab 49 CPR 1383.S and 49 CPR f 390.5.




                                                s
       Case 4:21-cv-00381-BRW Document 2 Filed 05/10/21 Page 6 of 8




       30.     Pursuant to a Report and Order of the Arkanaas State Highway Commiuicm
entered on August 6, 1997, in Case No. R-144, the regulatlon& found in 49 CPR Parts 383

thorough 399 of the FMVSRI were adopted and prescribed II the safety rules and regulations

applicatilo to tlie intent.ate and intrastate operation of motor .vehicles under the jurldction of the

Arkansu State Highway Commission, and thus the FMCSRs also constitute state law.

       31.     Covenant had a duty to be knowledgeable or and comply with all state and federal

laws and regulations, including but not limited to the PMCSRs, governing commercial motor

vehicles and to require oblervance by Abraba and its other apnta and employees of those laws

and regulations.

        32.    Covenant acted negligently in the following partlculars:

               (a)     Falling to adequately test and ensme that Abraha was capable of aafely
                       ope1atfng and controlling the tractor-traUcr and 8ISOCiated equipment that
                       Covenant intended to assian to Abraba.

                (b)    Failing to adequately inquhe into Abraha's driving record, safety
                       performance history, or employment record or to otherwise ensure that he
                       was a safe drlwr of the tractor..trallet.                  ·

                (c)     Failing to adequately tram Abraha in the safe operation of the tractor-
                        traller.

                (d)     Failing to adequately monitor and evaluate Abraba's job performance In
                        the safe operation of the tractor-trailer.

                (e)     Failing to me ordinary care in hfrina, training, supervising, and retaining
                        Abraha.

                (f)     Otherwise failing to     act   as a reasonably careful penon under the
                        circumstances.

        33.     Covenant's negligent acts and omissiom were a cause of the wreck and all




                                                   6
       Case 4:21-cv-00381-BRW Document 2 Filed 05/10/21 Page 7 of 8




       34.     The negligent acts and omissiona of the defendants described herein were actual

and proximate causes of Ned's injuries and all other ctamaaes descnced herein.

   .   35.    . The defendinia causecl Ned to sustain these damaaes, put and future:

               (a)        lajuries.

               (b)        Medical expenses.

               (c)        Pain, suffering, and mental anguish.

               (d)        Earnings, profits, salary and working time lost.

                (e)       Losa of ability to earn.

                (f)       Scars. disftamement and visible results of injuries.
                (g)       Property damage, damage to the pickup truck. loss of value to the pickup

                          truck, and loss of use of the pickup truck.

        36.     The damages incurred by Ned are excess of the amount requimf for federal court

jurisdiction in diversity of citizenship cases.

        37.     The defendants knew or ought to have known, in the light of the SU1T0undlng

circumstances, that their conduct descn"bed bere1n would naturally and probably result in injury

and da.mage, and they continued such conduct in reckless disregard of the consequences, from

which malice may be inferred and for which punitive damages should be imposed to punish the

defendants and to deler them and others from similar conduct.

        38.     "Punitive damages are recoverable at comm.on Jaw against an employer under a

theory of respondcat superior even absent proof that the employer knew of the employee's

conduct, authorized it, or ratified It." Comment to AMI 2218 (Punitive Damages) (cidng MiU,r

v. Blanton. 213 Ark. 246, 250-254 (1948)).
                      '




                                                     7
       Case 4:21-cv-00381-BRW Document 2 Filed 05/10/21 Page 8 of 8




                                             Jury Trial
       39.     The plaintiffn,questa a jury trial.

       WHBRBFORB, Ned Caufflel prays for judplmt. in mcess of the amount required for

federal" comt" jlirfidlcticni "iil diversity of"ci1henabip cues, against the dctendania for all damapa

suffmd. punitive damages. costs. lntaest. attorney feel, and all other just relief.
                                               Re.pectfully mbmitted,




                                       By:




                                               AttorMy,fr,r Plabdf/f




                                                     8
